Citation Nr: 1115035	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1968 to March 1972.  The Veteran died in August 2005.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2011, the Appellant testified during a hearing via video conference before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's death was caused by either his in-service exposure to herbicides or to ionizing radiation.  

The Veteran's service records reflect that he served in the Republic of Vietnam and that his militarily occupational specialty was that of radar repairman.  
According to his death certificate, the Veteran died in August 2005, with the immediate cause of death listed as metastatic cholangiocarcinoma (a cancerous growth in one of the ducts that carries bile from the liver to the small intestine).  Other significant conditions contributing to death included sigmoid colon cancer and left common femoral vein thrombosis.  

The Appellant contends that, although the death certificate does not reflect that death was due to a cancer or disease which warrants presumptive service connection under 38 C.F.R. § 3.309(e), the Veteran had simultaneous cancers of different primary origins, to include the lungs and heart. See Notice of Disagreement, May 2007; see generally, Hearing Testimony, March 2011.  Notably, respiratory cancers may be presumptively service-connected under 38 C.F.R. § 3.309(e).  In this regard, an April 2005 CT scan of the chest does show: (1) a pulmonary nodule "suspicious" for metastatic disease, and; (2) a metastatic right juxtapericardial lymph node.  However, other than the April 2005 CT scan findings, the medical record is largely ambiguous with respect to the question of whether the Veteran did, in fact, have lung cancer.  Accordingly, in light of the Appellant's testimony and the further considering the April 2005 CT findings, this question should be resolved by a VA medical examiner upon remand.  In particular, the VA examiner should identify any and all primary and secondary sites of cancer and further address whether it is at least as likely as not that any of the cancer's primary sites involved the respiratory system.  

If it is determined that the Veteran did not have a type of cancer for which presumptive service connection is available, the Appellant otherwise argues that his exposure to Agent Orange directly caused his liver/colon cancer.  Here, the Board notes that the record currently contains two opinions, one private and one VA, with respect to the issue of nexus.  Unfortunately, both opinions are inadequate.  

In this regard, in a May 2007 statement, Dr. Exten indicated that he had reviewed the medical record and was unable to conclude that the Veteran's malignancies were of those known to be associated with Agent Orange exposure.  However, he explained that the Veteran's case deserved further review due to the fact that he presented with simultaneous malignancies of different primary origin (i.e., colon cancer with hepatic metastasis and a separate tissue diagnosis of metastatic cholangiocarcinoma).  He also noted that cholangiocarcinoma was an uncommon malignancy and that individuals with separate primaries usually have underlying contributing factors beyond those found in the regular population.  He stated the following: "In the absence of genetic history, I would like to argue that environmental factors, such as a known carcinogen as Agent Orange, likely play the role in his usual presentation and rapid clinical deterioration."  Dr. Exten's statement, while suggesting a tenuous correlation between environmental factors and the Veteran's "unusual presentation" and deterioration, is too speculative to support a grant of service connection 

With respect to the February 2009 VA opinion, the examiner opined that the Veteran's cholangiocarcinoma was not due to Agent Orange exposure.  The probative value of this opinion, however, is largely diminished by his faulty reasoning.  Indeed, the VA examiner found no correlation between the Veteran's cancer and Agent Orange exposure due to the fact that he had a "short tour of duty (about a month) in Vietnam," and because he was not involved in any fighting unit.  Clearly, a service connection determination cannot be based upon such rationale.  For the reasons outlined above, the Board finds that neither the private opinion nor VA opinion is adequate to make a decision on the cause of death issue; thus, a new VA opinion must be obtained upon remand.  

With respect to Appellant's claim that ionizing radiation caused the Veteran's fatal cancer, the Board notes that the record contains a March 2009 letter from the Department of the Air force, noting that the USAD Master Radiation Exposure Registry (MRER) was queried for records of occupational ionizing radiation exposure monitoring.  In summary, this "dose inquiry" found no external or internal ionizing radiation exposure data related to the Veteran.  It did note in general, however, that the potential for exposure to ionizing radiation when working near some radar systems did exist.  In light of the potential risk for exposure as indicated above, the Board finds that the VA examiner should also express and opinion as to whether it is at least as likely as not that the Veteran's fatal cancer is related to ionizing radiation exposure.  

In addition to the above development, it is not clear to the Board whether all of the Veteran's private and VA treatment records (immediately leading up to his death) have been obtained.  Any and all (non-duplicative) records dated in 2005 relating to the Veteran's diagnosis and treatment for various types of cancer should be obtained upon remand.  Such records include, but are not limited to the following facilities:  The Ohio State University James Cancer Hospital, Dr. Extern, M.D., and Dr. K. Kannapiran.  

Lastly, correspondence issued to the Appellant in 2005 did not meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To ensure complete due process compliance, corrective action in this regard is needed. 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC/RO should send the Appellant a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter must advise the Appellant of the disabilities for which service connection was in effect at the time of the Veteran's death, and explain what information or evidence is necessary to substantiate a claim for service connection for the cause of a Veteran's death.  The letter must specifically inform the Appellant which portion of the evidence is to be provided by the claimant and which part, if any, the AMC/RO will attempt to obtain on her behalf. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. Ask the Appellant to again provide the names and addresses for the records pertaining to the Veteran's hospitalization and treatment for his fatal cancer, specifically regarding any and all treatment provided by The Ohio State University James Cancer Hospital, Dr. Extern, M.D., and Dr. K. Kannapiran.  After obtaining the requisite information and authorizations for release, obtain those records and associate them with the claims folder. All efforts made should be documented in the claims file. If the records cannot be obtained, the appellant should be apprised of such and given an opportunity to submit those reports.

3. Obtain the complete record of all of the Veteran's health treatment, if any, from the appropriate VA medical facility or facilities.  

4. Thereafter, arrange for the appropriate VA examiners to review the claims folder.  The examiners should be requested to opine as to the following relating to the Veteran's simultaneous malignancies of primary/secondary origin:

(a) Identify any and all primary malignancy sites/origins, to include colon cancer, hepatic metastasis, and cholangiocarcinoma.  

(b) Identify any and all secondary malignancy sites.  

(c) Is it at least as likely as not (a 50 percent probability or greater) that any of the primary and/or secondary cancer sites involved the respiratory system, and particularly, the lungs?  In making this determination the VA should refer to the April 2005 CT scan which identified suspicious metastatic disease of the pulmonary nodules.  

(d) If cancer of the respiratory system is identified, is it at least as likely as not (a 50 percent probability or greater) that such cancer was either a principal or contributory (i.e., contributed substantially or materially to the Veteran's death) cause of death?  

(e) It is at least as likely as not (a 50 percent probability or greater) that the Veteran's fatal metastatic cholangiocarcinoma and/or sigmoid colon cancer were due to any incident of service, including the Veteran's Agent Orange exposure, conceded by VA, or exposure to ionizing radiation.  

The opinion of the examiners should be associated with the claims folder.

All opinions expressed by the examiners should be accompanied by a complete rationale. If the examiners determine that the requested opinion cannot be provided without resort to mere speculation, then he or she must discuss why it is not possible to render an opinion.

5. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Appellant has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Appellant and her representative, if any, should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



